DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites the limitation “the plurality of elongate curved structural members including a second spiral member …including a second plurality of coils, including a third spiral member and a fourth spiral member”.  The disclosure as originally filed fails to provide support for a second spiral member which includes a third and fourth spiral member.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kloss (Pub. No. US 2013/0116793 A1).
Regarding claims 1, 3, 4, 6, and 7, Kloss discloses an implant (figures 3A-3C), comprising: a body having a leading edge portion, a trailing edge portion, and an intermediate portion extending between the leading edge portion and the trailing edge portion; wherein the leading edge portion includes a substantially smooth surface forming a substantial majority of a leading edge surface of the leading edge portion; wherein the trailing edge portion includes a monolithic structure including at least one receptacle configured to receive an insertion tool (all features illustrated in figures 3a and 3b); wherein the intermediate portion includes a plurality of elongate curved structural members continuously formed with at least one of the leading edge portion and the trailing edge portion (illustrated in figures 3a and 3b; paragraph 0047 discloses that the shapes are curved); wherein the plurality of elongate curved structural members are configured such that the intermediate portion remains substantially rigid under compressive forces during insertion of the leading edge portion between bone surfaces of a patient (figures 3a and 3b; paragraphs 0099 and 0104); and wherein the plurality of elongate curved structural members include at least one elongate curved structural member extending longitudinally from the leading edge portion to the trailing edge portion of the implant and having a substantially sinusoidal configuration in which the at least one elongate curved structural member includes curved arches forming the sinusoidal configuration (figures 3a and 3b, in the case wherein the tubular structures are curved/round as disclosed in paragraph 0047, the members have a sinusoidal curve); wherein the leading edge portion and the trailing edge portion extend in a first plane; and wherein the sinusoidal configuration oscillates in a second plane that is substantially perpendicular to the first plane (illustrated in figure 3A).  The sinusoidal configuration includes crests and valleys; and wherein the at least one elongate curved structural member has a plurality of flattened bone contacting regions at the crests of the sinusoidal configuration (the top and bottom surfaces of the curved member are flattened and configured for contacting the endplates of the vertebra, figures 3a, 3b, and 4).  The at least one elongate curved structural member has a plurality of flattened bone contacting regions at the valleys of the sinusoidal configuration (the top and bottom surfaces of the curved member are flattened and configured for contacting the endplates of the vertebra, figures 3a, 3b, and 4).  The body is substantially wedge- shaped (figure 4).  The implant is configured for implantation in the sacroiliac joint (figure 4, the implant is configured to be placed in the SI joint if one so desires, so it meets the claimed limitation).  

    PNG
    media_image1.png
    792
    626
    media_image1.png
    Greyscale

Claim(s) 8, 9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kuslich (Pat. No. US 5,458,638).
Regarding claims 8, 9, 13, and 14, Kuslich discloses an implant 122, comprising: a body having a leading edge portion 136, a trailing edge portion 146, and an intermediate portion extending between the leading edge portion and the trailing edge portion (figures 14 and 15); wherein the leading edge portion 136 includes a substantially smooth surface forming a substantial majority of a leading edge surface of the leading edge portion (figure 15); wherein the trailing edge portion 146 includes a monolithic structure including at least one receptacle 132 configured to receive an insertion tool (figure 14); wherein the intermediate portion includes a plurality of elongate curved structural members 128 continuously formed with at least one of the leading edge portion and the trailing edge portion, each of the plurality of elongate curved structural members 128 being elongate along a curved longitudinal axis (figure 14); wherein the plurality of elongate curved structural members 128 are configured such that the intermediate portion remains substantially rigid under compressive forces during insertion of the leading edge portion between bone surfaces of a patient (figure 25); wherein the intermediate portion includes a first support beam extending between the leading edge portion and the trailing edge portion (illustrated in figure 14); wherein the intermediate portion includes a second support beam extending between the leading edge portion and the trailing edge portion and substantially parallel to the first support beam (illustrated in figure 15); and wherein at least one of the plurality of elongate curved structural members 128 bridges across a gap between the first support beam and the second support beam (figure 15).  A plurality of the elongate curved structural members 128 bridge across the gap between the first support beam and the second support beam; and wherein the plurality of elongate curved structural members bridging across the gap are substantially parallel to one another (figure 15).  The body is substantially wedge-shaped (figures 16 and 17).  The implant is configured for implantation in a sacroiliac joint (this is an intended use recitation.  The implant can be implanted in a sacroiliac joint if one so desires).
Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo et al. (Pat. No. US 6,428,575).
Regarding claims 15-20, Koo et al. discloses an implant 1 (figures 3 and 4), comprising: a substantially wedge shaped body (figure 4) having a leading edge portion, a trailing edge portion, and an intermediate portion extending between the leading edge portion and the trailing edge portion (illustrated in figures 3 and 4); wherein the leading edge portion includes a substantially smooth surface forming a substantial majority of a leading edge surface of the leading edge portion (figure 4); wherein the trailing edge portion includes a monolithic structure including at least one receptacle 40 configured to receive an insertion tool (figure 4); wherein the intermediate portion includes a plurality of elongate curved structural members 11, 12 continuously formed with at least one of the leading edge portion and the trailing edge portion (figures 3 and 4); wherein the plurality of elongate curved structural members 11, 12 are configured such that the intermediate portion remains substantially rigid under compressive forces during insertion of the leading edge portion between bone surfaces of a patient (figures 3 and 4; col. 3, lines 20-30); the plurality of elongate curved structural members 11, 12 including a first spiral member 11 extending from the leading edge portion to the trailing edge portion and including a first plurality of coils; and the plurality of elongate curved structural members including a second spiral member 12 extending from the leading edge portion to the trailing edge portion and including a second plurality of coils (figures 3 and 4), including a third spiral member and a fourth spiral member (the third and fourth spiral members are considered the leading and trailing parts of the second spiral member, respectively); wherein the first plurality of coils are interlaced in alternating fashion with the second plurality of coils (figures 3 and 4).  The first plurality of coils and the second plurality of coils are formed by substantially helical members (figures 3 and 4).  At least one of the first spiral member 11 and the second spiral member 12 is a bone contacting member configured to contact at least one surface of the patient's bone upon insertion of the implant between the bone surfaces (figures 3 and 4).  The implant further including at least one support beam (illustrated in figure 4) extending between the leading edge portion and the trailing edge portion.  The body is substantially wedge- shaped (figure 4).  The implant is configured for implantation in the sacroiliac joint (figure 4, the implant is configured to be placed in the SI joint if one so desires, so it meets the claimed limitation)
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kloss (Pub. No. US 2013/0116793 A1) in view of Kohrs et al. (Pat. No. US 5609636).
Regarding claim 5, Kloss discloses the claimed invention except wherein the receptacle includes female threading configured to receive male threading on an insertion tool.  
Kohrs et al. teaches that a receptacle 503 for receiving an insertion tool comprises female threading 504 in order to securely mate the insertion tool with the implant (col. 11, lines 3-9; figure 22).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the receptacle disclosed by Kloss to have a female threading as taught by Kohrs et al., and to modify the insertion tool to have male threading, in order to securely mate the insertion tool with the implant (col. 11, lines 3-9). 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuslich (Pat. No. US 5,458,638) in view of Kohrs et al. (Pat. No. US 5609636).
Regarding claim 12, Kuslich discloses the claimed invention except wherein the receptacle includes female threading configured to receive male threading on an insertion tool.  
Kohrs et al. teaches that a receptacle 503 for receiving an insertion tool comprises female threading 504 in order to securely mate the insertion tool with the implant (col. 11, lines 3-9; figure 22).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the receptacle disclosed by Kuslich to have a female threading as taught by Kohrs et al., in order to enable the implant to be securely mated to an insertion tool (col. 11, lines 3-9). 
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. Applicant’s arguments with regard to Kloss are not persuasive.  
Applicant argues that Kloss fails to disclose that the sinusoidal configuration is formed by curved arches.  However, the office respectfully disagrees.  While the figures do not show curved arches, paragraph 0047 discloses that the tubular structures can be curved or round.  In the case of curved or round tubular structures, the sinusoidal configuration would be formed by curved arches.
Applicant argues that the implant of Koo is not substantially wedge shaped.  However, as shown in figure 4, the implant of Koo is tapered and is therefore considered substantially wedge shaped.
Applicant’s arguments with respect to claim(s) 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773